United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1043
Issued: September 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 26, 2013 appellant, through her attorney, filed a timely appeal of a
February 26, 2013 decision of the Office of Workers’ Compensation Programs (OWCP) denying
her occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that her right
shoulder, wrist and lumbar conditions are causally related to factors of her federal employment.
FACTUAL HISTORY
On August 16, 2011 appellant, then a 51-year-old clerk, filed an occupational disease
claim, indicating that she had developed right shoulder, wrist and back pain while in the
performance of her job duties. She had a prior shoulder injury claim in 2007 and an accepted
back strain condition with dates of injury of November 17, 2009 and March 8, 2010.
1

5 U.S.C. § 8101 et seq.

In support of her claim, appellant submitted a February 21, 2011 report from
Dr. Damian J. Martino, a Board-certified physician in pain medicine, who diagnosed lumbar
strain and sprain, as well as sprain and strain of the sacroiliac ligament. Dr. Martino noted that
her lower back pain was exacerbated by repetitive activities.
Dr. Jeffrey F. Augustin, a Board-certified orthopedic surgeon, related in an August 17,
2011 report a history of appellant’s shoulder injury back in 2007, that she underwent a right
shoulder arthroscopy with rotator cuff, but started having increasing pain. He also noted that,
while appellant denied any new trauma to her shoulder, her work in the post office required
repetitive lifting, sometimes overhead lifting. Dr. Augustin diagnosed appellant with right
shoulder tendinitis. In a September 14, 2011 follow-up note, he related that appellant had
shoulder pain and recommended getting a magnetic resonance imaging (MRI) scan for her
shoulder.
Dr. Martino reported on September 20, 2011 that appellant’s diagnosis was lumbar
sprain/strain and sacroiliac ligament strain.
In a decision dated November 15, 2011, OWCP denied appellant’s claim on the grounds
that appellant did not submit sufficient evidence to establish that the claimed medical condition
was causally related to factors of her employment.
Appellant disagreed with the decision and requested a review of the written record.
In a December 6, 2011 report, Dr. Augustin related that appellant was first seen in his
office on September 19, 2007 for a work-related injury to her shoulder and underwent surgery on
August 27, 2008. He stated that her job duties, which included heavy lifting, pulling and
reaching for packages, had exacerbated her prior injury.
Also submitted was a November 30, 2011 report from Dr. Shailendra Hajela, a Boardcertified physician in pain management, noted that appellant was diagnosed with lumbar
sprain/strain, and sacroiliac ligament sprain/strain, and that sudden movements such as
pushing/pulling, bending, lifting below knee level and standing exacerbated appellant’s
symptoms.
By decision dated March 30, 2012, OWCP’s hearing representative denied appellant’s
claim on the grounds that the medical evidence was not sufficient to establish the claimed
conditions were causally related to appellant’s employment.
On December 3, 2012 OWCP received a request for reconsideration dated July 9, 2012
Along with the request, appellant submitted additional treatment notes dated from
January 18 to June 13, 2012 issued by Dr. Augustin, who documented progression of appellant’s
shoulder condition and his recommendation that the employing establishment place her in a
modified position. In his January 18, 2012 report, Dr. Augustin related that appellant had
undergone an MRI scan study of the right shoulder, which showed no obvious tear of the rotator
cuff. He noted that appellant did have postsurgical changes, that showed some tendinosis in the
supraspinatus, with articular or degenerative fraying of the tendon. In his June 13, 2012 report,
Dr. Augustin related that appellant still could not lift items with her right arm and that she was

2

not back to work. He opined that he did not believe that she could return to work unless her job
duties were modified.
In a February 26, 2013 reconsideration decision, OWCP denied appellant’s occupational
disease claim on the grounds that appellant failed to submit sufficient evidence to establish the
causal relationship element in her claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
An occupational disease is defined as a condition produced by the work environment
over a period longer than a single workday or shift.5 To establish that an injury was sustained in
the performance of duty in an occupational disease claim, a claimant must submit the following:
(1) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; (2) factual statement identifying employment factors alleged to have
caused or contributed to the presence or occurrence of the disease or condition; and (3) medical
evidence establishing that the employment factors identified by the claimant were the proximate
cause of the condition for which compensation is claimed or, stated differently, medical evidence
establishing that the diagnosed condition is causally related to the employment factors identified
by the claimant. The medical evidence required to establish causal relationship is generally
rationalized medical opinion evidence. The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.6
An award of compensation may not be based on appellant’s belief of causal relationship.7
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.8
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

20 C.F.R. § 10.5(q).

6

Solomon Polen, 51 ECAB 341 (2000).

7

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

8

Id.

3

ANALYSIS
In the instant case, appellant has failed to submit any medical report containing a
rationalized, probative opinion which relates her alleged current right shoulder, wrist and lumbar
conditions to factors of her employment. For this reason, she has not discharged her burden of
proof to establish her claim.
Appellant submitted numerous reports issued by Dr. Augustin who was treating her for
her shoulder condition, and reports signed by Drs. Martino and Hajela which diagnosed her with
lumbar and sacroiliac ligament sprain/strain.
Dr. Augustin’s December 6, 2011 report provided a brief account of the history of
appellant’s shoulder condition, and noted that her condition was exacerbated by heavy lifting,
pulling and reaching for packages. His report is of limited probative value, in part, because it
does not provide a history of appellant’s employment duties including the weight of lifting
required, and frequency of pushing and pulling activities. Furthermore, Dr. Augustin provided
no medical explanation as to how the mechanism of appellant’s current employment activities
had exacerbated her condition. The Board has long held that medical conclusions unsupported
by rationale are of diminished probative value and insufficient to establish causal relationship.9
As such, this report is of limited probative value.
The November 30, 2011 report from Dr. Hajela diagnosed appellant with lumbar and
sacroiliac ligament sprain/strain, and remarked that sudden movements in her work duties such
as pushing/pulling, bending, lifting below knee level and standing exacerbated her symptoms.
Dr. Hajela’s opinion is also of limited probative value as it does not contain sufficient
information regarding the weight and frequency of appellant’s work duties. It also does not
provide any medical rationale as to how or why appellant’s claimed condition is currently
affected by or related to factors of employment.10 The weight of medical opinion evidence is
determined by the opportunity for and thoroughness of examination, the accuracy and
completeness of physician’s knowledge of the facts of the case, the medical history provided, the
care of analysis manifested and the medical rationale expressed in support of stated
conclusions.11 Dr. Hajela did not sufficiently explain the medical process through which such
duties would have been competent to cause the claimed conditions.
Appellant also submitted several reports from Dr. Martino. While Dr. Martino noted that
he was treating appellant for low back strain/sprain and sacroiliac ligament strain, he offered no
opinion regarding the cause of the diagnosed conditions.
Finally, the Board notes that, while appellant also alleged a right wrist condition, she did
not submit medical evidence in support of this claim.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
9

See Albert C. Brown, 52 ECAB 152 (2000).

10

William C. Thomas, 45 ECAB 591 (1994).

11

See Anna C. Leanza, 48 ECAB 115 (1996).

4

the belief that her condition was caused, precipitated or aggravated by her employment sufficient
to establish causal relationship.12 Causal relationship must be established by rationalized
medical opinion evidence and appellant failed to submit such evidence.
OWCP advised appellant of the evidence required to establish her claim; however, she
failed to submit such evidence. Consequently, appellant has not met her burden of proof in
establishing that her claimed conditions were causally related to her employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
developed or sustained shoulder and lumbar conditions in the performance of her federal job
duties.
ORDER
IT IS HEREBY ORDERED THAT the February 26, 2013 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

See 5 U.S.C. § 8101(2).

5

